Citation Nr: 0116779	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  98-09 883	)	DATE
	)
	)               

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
chronic disability manifested by signs or symptoms of 
abnormal uterine bleeding.

2.  Entitlement to service connection for an undiagnosed 
chronic disability manifested by signs or symptoms of 
irritability, sleep problems, difficulty while driving (fears 
of getting lost), having to write everything down, and for an 
acquired psychiatric disorder, to include depression.

3.  Entitlement to service connection for an undiagnosed 
chronic disability manifested by signs or symptoms of memory 
loss.

4.  Entitlement to service connection for an undiagnosed 
chronic disability manifested by signs or symptoms of 
abdominal pain, to include gastritis.

5.  Entitlement to service connection for right S1 right 
radiculopathy with a lumbar paravertebral myositis.

6.  Entitlement to service connection for an undiagnosed 
chronic disability manifested by signs or symptoms of 
multiple joint pain, to include left shoulder bursitis with 
tendinitis and bilateral feet extensor of toes tendinitis.

7.  Entitlement to a rating in excess of 10 percent for 
service-connected headaches, the initial rating assigned, 
effective from March 31, 1996.


WITNESSES AT HEARING ON APPEAL

Appellant and J. G.


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991.  The veteran served in the Persian Gulf from January 
1991 to April 1991.

This appeal arises from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In February 2001 the veteran's representative, the Vietnam 
Veterans of America (VVA), wrote to provide notice to the 
Board of its intention to withdraw its representation of the 
veteran.  By a letter dated in March 2001 the Board notified 
the VVA that, because there was no evidence of record that 
VVA made an appearance in the veteran's case, either 
concerning the appeal or as to performing any appellate 
representation activity on the veteran's behalf before the 
Board, the VVA's notice letter was sufficient to recognize 
the withdrawal of representation.  See 38 C.F.R. 
§ 20.608(b)(1) (2000).  Accordingly, as the veteran has not 
appointed another representative in this appeal, she is 
unrepresented as to this matter.

The issues of service connection for memory loss and right S1 
right radiculopathy with a lumbar paravertebral myositis, and 
for a rating in excess of 10 percent for service-connected 
headaches, the initial rating assigned, effective from March 
31, 1996, will be addressed in the REMAND portion of this 
decision.

FINDINGS OF FACT

1.  The veteran served in the Persian Gulf from January 1990 
to April 1991.  She was on active duty from November 1990 to 
April 1991.  She did not engage in combat with the enemy 
during that period.

2.  There is no medical evidence of any currently undiagnosed 
chronic disabilities manifested by objective evidence of any 
signs or symptoms of irritability, sleep problems, difficulty 
while driving (fears of getting lost), having to write 
everything down, or "feeling that she is a different 
person."

3.  The veteran's active duty service medical records contain 
no evidence of complaints of, treatment, findings, or 
diagnosis of an acquired psychiatric disorder, to include 
depression.

4.  There is no medical evidence of a nexus between any 
currently diagnosed acquired psychiatric disorder, including 
depression, and an inservice injury or disease or any other 
incident of service.

5.  There is no medical evidence of any currently undiagnosed 
chronic disabilities manifested by objective evidence of any 
signs or symptoms of abnormal uterine bleeding.

6.  The veteran's active duty service medical records contain 
no evidence of complaints of, treatment for, findings of, or 
diagnosis of endometriosis, chronic endometritis, chronic 
endocervicitis, dysmenorrhea, or menorrhagia.

7.  There is no medical evidence of a nexus between any 
currently diagnosed endometriosis, chronic endometritis, 
chronic endocervicitis, dysmenorrhea, or menorrhagia and an 
inservice injury or disease or any other incident of the 
veteran's active duty service.

8.  There is no medical evidence establishing that any 
preexisting endometriosis, chronic endometritis, chronic 
endocervicitis, dysmenorrhea, or menorrhagia was measurably 
worsened by or during the veteran's active duty service.

9.  The veteran's active duty service medical records contain 
no evidence of complaints of, treatment for, findings of, or 
diagnosis of gastroesophageal reflux disease or gastritis.

10.  There is no medical evidence of any currently 
undiagnosed chronic disabilities manifested by objective 
evidence of any signs or symptoms of abdominal pain.

11.  There is no medical evidence of a nexus between any 
currently diagnosed gastroesophageal reflux disease or 
gastritis and an inservice injury or disease or any other 
incident of the veteran's active duty service.

12.  The veteran's active duty service medical records 
contain no evidence of complaints of, treatment for, findings 
of, or diagnosis of arthralgia, left shoulder bursitis with 
tendonitis and bilateral feet extensor of toes tendonitis, or 
Bouchardt's and Heberden node deformities of both hands, in 
the little finger and ring finger.

13.  There is no medical evidence establishing that any 
preexisting pes planus or hallux valgus was measurably 
worsened by or during the veteran's active duty service.

14.  There is no medical evidence of any currently 
undiagnosed chronic disabilities manifested by objective 
evidence of any signs or symptoms of multiple joint pain.

15.  There is no medical evidence of a nexus between any 
currently diagnosed arthralgia, left shoulder bursitis with 
tendonitis, bilateral feet extensor of toes tendonitis, or 
Bouchardt's and Heberden node deformities of both hands, in 
the little finger and ring finger, and an inservice injury or 
disease or any other incident of the veteran's active duty 
service.


CONCLUSIONS OF LAW

1.  An undiagnosed chronic disability manifested by signs or 
symptoms of irritability, sleep problems, difficulty while 
driving (fears of getting lost), having to write everything 
down, and "feeling that she is a different person," was not 
incurred in nor caused by the veteran's active duty service.  
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1117 (West Supp. 
2000); 38 C.F.R. § 3.317 (2000).

2.  An acquired psychiatric disorder, to include depression, 
was not incurred in nor aggravated by the veteran's active 
duty service.  Veterans Claims Assistance of Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§ 1110 (West Supp. 2000); 38 C.F.R. § 3.303 (2000).

3.  An undiagnosed chronic disability manifested by signs or 
symptoms of abnormal uterine bleeding was not incurred in nor 
caused by the veteran's active duty service.  Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 1117 (West Supp. 2000); 38 C.F.R. 
§ 3.317 (2000).

4.  Endometriosis, chronic endometritis, chronic 
endocervicitis, dysmenorrhea, and menorrhagia were not 
incurred in nor aggravated by the veteran's active duty 
service.  Veterans Claims Assistance of Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1110, 
1137, 1153 (West Supp. 2000); 38 C.F.R. § 3.303, 3.306 
(2000).

5.  An undiagnosed chronic disability manifested by signs or 
symptoms of abdominal pain was not incurred in nor caused by 
the veteran's active duty service.  Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 1117 (West Supp. 2000); 38 C.F.R. 
§ 3.317 (2000).

6.  Gastroesophageal reflux disease and gastritis were not 
incurred in nor aggravated by the veteran's active duty 
service.  Veterans Claims Assistance of Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1110, 
1137, 1153 (West Supp. 2000); 38 C.F.R. § 3.303, 3.306 
(2000).

7.  An undiagnosed chronic disability manifested by signs or 
symptoms of multiple joint pain was not incurred in nor 
caused by the veteran's active duty service.  Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 1117 (West Supp. 2000); 38 C.F.R. 
§ 3.317 (2000).

8.  Arthralgia, left shoulder bursitis with tendonitis, 
bilateral feet extensor of toes tendonitis, or Bouchardt's 
and Heberden node deformities of both hands, in the little 
finger and ring finger, were not incurred in nor aggravated 
by the veteran's active duty service.  Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 1110, 1137, 1153 (West Supp. 
2000); 38 C.F.R. § 3.303, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for VA assistance 
to claimants under certain circumstances.  Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas V. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, 
the provisions of the VCAA must be applied to the veteran's 
claims.

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new legislation with 
regard to the issues before the Board.  The record includes 
service medical records, the reports of VA examinations and 
post-service treatment, a transcript of the veteran's June 
1998 personal hearing at the RO, and statements by the 
veteran's son and friend.  Under the circumstances, the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the veteran and her 
former representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefit sought.  The Board concludes 
that the discussions in the rating decisions, statement of 
the case, supplemental statement of the case, personal 
hearing and letters have informed the veteran and her former 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought, such that there 
has been compliance with VA's notification requirements under 
the VCAA.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soymi v. Derwinski, 1 
Vet. App. 540,. 546 (l99l) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis V. Brown, 6 Vet. 
App. 426,430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Moreover, 
given the completeness of the present record and the 
assistance provided the veteran, the Board finds no prejudice 
to the veteran by proceeding with appellate review despite 
the fact that implementing regulations have not yet been 
implemented.

I.  Service Connection

The veteran essentially contends that she is a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317, which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001, and that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

38 U.S.C.A. § 1117 (West Supp. 2000) provides for the 
enactment of regulations for compensation for disabilities 
occurring in Persian Gulf veterans.  Its implementing 
regulation, 38 C.F.R. § 3.317, provides that VA shall pay 
compensation to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms including, but not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders; provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Also for purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
38 C.F.R., Part 4, for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

For purposes of this section the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, and the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d).

The Board notes that, while General Counsel Opinion 
VAOPGCPREC 4-99 (May 1999), which defined the requirements 
for a well grounded claim under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, was withdrawn in November 2000, due to the 
elimination of the requirement for the submission of a well-
grounded claim (as found in the former 38 U.S.C.A. § 5107(a) 
(West 1991)) by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), the Court, in 
Neumann v. West, 14 Vet. App. 12 (2000), adopted the first, 
second and third requirements of that opinion as valid 
interpretations of the statute and regulation.  Neumann v. 
West, 14 Vet. App. at 21-22.  Also, while the Court discussed 
the requirements in terms of a well grounded claim, the Board 
notes that the requirements for a grant of service connection 
are identical in every respect.  Thus, they remain applicable 
to the veteran's claims.

Accordingly, in order to obtain a grant of service connection 
pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a 
veteran needs to present some evidence (1) that he or she is 
"a Persian Gulf veteran"; (2) "who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317; (3) which "became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001"; and (4) that such symptomatology "by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  38 C.F.R. 
§ 3.317(a); Neumann, at 23.  Section 3.317 explicitly 
acknowledges that a claimant's "signs or symptoms" need not 
be shown by medical evidence; however, the regulation does 
specifically require some "objective indications" of 
disability.  See 38 C.F.R. § 3.317(a). "'Objective 
indications of chronic disability' include both 'signs,' in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical, indicators that 
are capable of independent verification."  38 C.F.R. 
§ 3.317(a)(2); Neumann, at 22.  Thus, although medical 
evidence of signs or symptoms is clearly not required to 
grant a claim, the regulation does require that there be some 
objective, independently verifiable evidence of the symptoms.  
Id.

The type of evidence necessary to grant service connection, 
as to elements two and four, may depend upon the nature and 
circumstances of the particular claim.  The second element 
may be established by lay evidence if the claimed signs or 
symptoms, or the claimed indications, respectively, are of a 
type which would ordinarily be susceptible to identification 
by lay persons.  If the claimed signs or symptoms of 
undiagnosed illness or the claimed indications of chronic 
disability are of a type which would ordinarily require the 
exercise of medical expertise for their identification, then 
medical evidence would be required to grant a claim.  Also 
with respect to the second element, a veteran's own testimony 
may be considered sufficient evidence of objective 
indications of chronic disability, if the testimony relates 
to nonmedical indicators of disability within the veteran's 
competence and the indicators are capable of verification 
from objective sources.  With respect to the fourth element, 
evidence that the illness is "undiagnosed" may consist of 
evidence that the illness cannot be attributed to any known 
diagnosis or, at minimum, evidence that the illness has not 
been attributed to a known diagnosis by physicians providing 
treatment or examination.  Neumann, at 21-23.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  In addition, certain chronic diseases, 
such as a psychosis, may be presumed to have been incurred 
during service if they become manifest to a compensable 
degree within an applicable period after separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that 
the chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be granted or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that post-service symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  The rules 
concerning chronicity and continuity of symptomatology, 
however, still require "medical expertise" to relate the 
veteran's present disability to his or her post-service 
symptoms.  Savage, 10 Vet. App. at 497-98.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

A.  Abnormal Uterine Bleeding

The veteran's service medical records (SMR's), including her 
November 1990, March 1991 (release from active duty) and 
September 1994 Reports of Medical Examination, and her 
November 1990 Report of Medical History contain no evidence 
of any past history of, complaints of, diagnosis of or 
treatment for, any abnormal uterine bleeding.  Her March 1991 
(release from active duty) and September 1994 Report of 
Medical History show that the veteran checked the "Yes" 
boxes for the questions as to whether or not she had ever 
"[b]een treated for a female disorder," and "[h]ad a 
change in menstrual pattern."  Annual Medical Certificates 
(medical history reports) dated in January 1995, March 1996, 
March 1997, and January 1998, contain no evidence of any 
reports of abnormal uterine bleeding.

The first post-service evidence of a complaint of abnormal 
uterine bleeding appears in the veteran's November 1994 VA 
Persian Gulf Registry examination report, wherein an 
impression of "gyn dysfunction" was noted.  There are no 
objective gynecological findings in this report, and thus, no 
opinion relating any gynecological disorder to the veteran's 
active duty service.

A December 1994 VA treatment report contains the veteran's 
complaint of gynecological problems.  The impression was 
hypochromic microcytic anemia.  No etiology opinion is shown 
in this report.

An April 1997 VA gynecological examination report contains a 
history noting that the veteran had been seen by VA medical 
personnel since November 1995 due to irregular vaginal 
bleeding.  The report also contained notations that the 
veteran had a Pap (Papanicolaou) smear in November 1995 which 
revealed atypical glandular cells of undetermined 
significance, otherwise within normal limits.  The report 
contained a notation that the veteran was treated with Flagyl 
at that time, with resolution of the condition.  The examiner 
noted that the veteran has been seen sporadically in the 
clinic since that time.  The examiner indicated that the 
veteran reported irregular menstrual bleeding, sometimes 
prolonged vaginal bleeding for several days, alternating with 
episodes of no bleeding followed by heavy bleeding, with 
passage of clots and dysmenorrhea.  The examiner also noted 
that coagulation studies done in June 1996 were within normal 
limits.  Complete blood count (CBC) showed a Hemoglobin of 12 
and HCT (hematocrit) of 35.9 percent.  The examiner indicated 
that a pelvic sonogram had been performed, and was repeated, 
in light of the fact that in the posterior aspect of the 
uterus and adjacent to the endometrium a cystic structure 
with a possibility of a cyst over a possible polyp had been 
noted.  The examiner noted that the veteran was treated on 
several occasions with Provera and the bleeding improved, but 
did not completely subside.  An endometrial biopsy was 
performed in July 1996, which showed the presence of 
proliferative endometrium.  The examiner indicated the 
veteran last had Provera in December 1996, and was late for 
her next injections, due to an ambulatory biopsy of the right 
breast, where a benign cyst was found.  The examiner 
indicated the veteran reported continued spotting of dark 
blood "on and off" for the last month.

Upon physical examination the veteran's abdomen, external 
genitalia, Bartholin glands, urethra, and skeen gland were 
found to be normal.  The vagina was noted to show moderate 
dark blood.  The cervix was noted to be of normal size, shape 
and consistency, with minimal dark oozing.  The uterus was 
noted to be of normal size and shape, and was not tender.  
The adnexae were noted to be palpably normal.  The diagnoses 
were abnormal uterine bleeding, possibly hormone related, 
maybe endometrial defect.  Depo-Provera 300 milligrams as 
soon as possible given, and we will observe her vaginal 
bleeding.  If bleeding persists, the veteran is a candidate 
for hysteroscopy and dilatation and curettage (D&C) for 
evaluation and management.  A Pap-smear was performed.  There 
is no opinion contained in this report relating any abnormal 
vaginal bleeding to the veteran's active duty service.

An addendum to that report, dated in April 1998, contains a 
notation that a hysteroscopy and D&C were performed in August 
1997, and revealed chronic endocervicitis (chronic 
inflammation of the endometrium and cervix).  The veteran was 
re-evaluated in March 1998, and reported that, after the 
August 1997 D&C she had no menses, but only spotting of some 
dark, foul-smelling material, until March 1998, when she had 
the first menses since the D&C.  The diagnosis was chronic 
endometritis.  There is no opinion contained in this report 
relating chronic endometritis to the veteran's active duty 
service.

A March 1997 VA treatment report contains a diagnostic 
impression of iron deficiency anemia, secondary to 
menorrhagia, rule out rheumatoid arthritis.

An April 1997 VA treatment report contains an assessment of 
dysmenorrhea by history, and iron deficiency anemia, 
apparently improving.  An August 1997 VA treatment report 
contains a complaint of dysmenorrhea, but no impression of 
assessment of any gynecological disorders.

During an April 1997 VA general examination the veteran 
reported suffering from meno-metrorrhagia with irregular and 
profuse vaginal bleeding during menses, particularly since 
her return from the Persian Gulf.  There was no medical 
opinion contained in this report relating abnormal vaginal 
bleeding with the veteran's active duty service.

The above statement indicates a possibility that this 
condition preexisted the veteran's tour of duty in the 
Persian Gulf.  Regulations provide that a preexisting injury 
or disease will be considered to have been aggravated by 
active military, naval, or air service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. §§ 1137, 
1153; 38 C.F.R. § 3.306(a); see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Due regard will be given the places, 
types, and circumstances of service and particular 
consideration will be accorded combat duty and other 
hardships of service.  The development of symptomatic 
manifestations of a preexisting disease or injury during or 
proximately following action with the enemy or following a 
status as a prisoner of war will establish aggravation of a 
disability.  38 C.F.R. § 3.306.

The presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding 
a claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition (as 
contrasted to the symptoms) has worsened.  See Hunt, 1 Vet. 
App. at 296-97.

In the present case the evidence does not show that any 
preexisting condition reported by the veteran permanently 
measurably worsened during or due to the veteran's active 
duty service in the Persian Gulf.  There is also no evidence 
that the veteran engaged in combat with the enemy.

A May 1997 VA alimentary appendages examination report 
contains a notation that the veteran denied a history of 
hematemesis or melena at any time, although she has had 
episodes of severe granulocytic anemia.  The examiner 
indicated that this condition had been found to be 
gynecologic in origin, and had been treated.  There was no 
medical opinion contained in this report relating abnormal 
uterine bleeding with the veteran's active duty service.

A March 1998 VA gynecological examination report contains an 
impression of anovulatory bleeding and endometriosis.  There 
is no opinion contained in this report which relates either 
anovulatory bleeding or endometriosis with the veteran's 
active duty service.

An April 1998 VA treatment report contains a notation that a 
new laboratory work up of CBC testing and other tests were to 
be performed.  There is no further evidence of record of the 
results of these tests.

During the veteran's June 1998 personal hearing she testified 
that: her abnormal vaginal bleeding began during her tour of 
duty in the Persian Gulf; she was prescribed contraception 
pills to stop the bleeding; during a VA examination low 
hemoglobin and anemia were found; and her condition is not 
improving, as she bled for about 20 days during the month 
prior to the hearing.

The Board notes that congenital or developmental defects or 
conditions are not considered to be diseases or injuries 
within the meaning of applicable legislation providing VA 
disability compensation benefits.  38 C.F.R. § 3.303(c).  
Congenital malformations involving natural menopause, 
amenorrhea (when based upon developmental defect or 
abnormality), and pregnancy and childbirth and their 
incidents, except surgical complications under certain 
circumstances, e.g., childbirth during active military 
service, are not ratable conditions.  See 38 C.F.R. § 4.116.

The medical evidence reveals that the veteran's abnormal 
uterine bleeding has been variously diagnosed as 
endometriosis, chronic endometritis, chronic endocervicitis, 
dysmenorrhea, and menorrhagia; thus, the preponderance of the 
evidence is against service connection for abnormal uterine 
bleeding under 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.

As there is no medical evidence of record of a nexus between 
any diagnosed gynecological condition and the veteran's 
active duty service, nor of the aggravation of any 
preexisting condition by that service, nor of continuity of 
symptomatology, the preponderance of the evidence is against 
service connection for abnormal uterine bleeding.

B.  Depression

Initially, the Board notes that there is no medical evidence 
of record of any current objective psychiatric signs or 
symptoms which have not been diagnosed, and that a diagnosis 
of depression has been rendered.  Accordingly, the 
preponderance of the evidence is against service connection 
for an undiagnosed chronic disability manifested by objective 
evidence of signs or symptoms of irritability, "variations 
on her sleep," difficulty while driving (fears of getting 
lost), having to "write everything down," and "feeling 
that she is a different person," and for depression, under 
38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.

The veteran's service medical records (SMR's), including her 
November 1990, March 1991 (release from active duty) and 
September 1994 Reports of Medical Examination, and her 
November 1990, March 1991 (release from active duty) and 
September 1994 Reports of Medical History contain no evidence 
of any past history of, complaints of, diagnosis of or 
treatment for, any psychiatric disorder, including depression 
or nervous trouble of any sort.  Annual Medical Certificates 
(medical history reports) dated in January 1995, March 1996, 
March 1997, and January 1998, contain no evidence of any 
reports of any psychiatric disorder, including depression or 
nervous trouble of any sort, nor of an undiagnosed chronic 
disability manifested by signs or symptoms of irritability, 
"variations on her sleep," difficulty while driving (fears 
of getting lost), having to "write everything down," and 
"feeling that she is a different person."

No medical evidence has been submitted showing that any 
psychosis was manifested to a compensable (10 percent) degree 
within one year of the veteran's April 1991 release from 
active duty service.  See 38 C.F.R. § 3.309(a).

The veteran reported no past history of, complaints of, 
diagnosis of or treatment for, any psychiatric disorder, 
including depression or nervous trouble of any sort, during 
her November 1994 Persian Gulf Registry examination.

The first post-Persian Gulf active duty service medical 
evidence of record appears in September 1994, more than three 
years after the veteran's release from active duty service.  
VA treatment reports dated from September 1994 through 
December 1994 contain no evidence of any past history of, 
complaints of, diagnosis of or treatment for, any psychiatric 
disorder, including depression or nervous trouble of any 
sort.  No medical treatment evidence appears of record from 
December 1994 to June 1996.  VA treatment reports from June 
1996 through April 1998 contain no evidence of any past 
history of, complaints of, diagnosis of or treatment for, any 
psychiatric disorder, including depression or nervous trouble 
of any sort.  Thus, there is no medical treatment evidence 
whatsoever of record showing any diagnosis of or treatment 
for, any psychiatric disorder, including depression or 
nervous trouble of any sort, since the veteran's release from 
active duty service in April 1991.

During an April 1997 VA psychiatric examination, which report 
contains the examiner's statement that only the veteran's VA 
"hospital record" was provided for the examination, which 
record revealed no hospitalization for the veteran, she 
reported being prescribed Prozac, 20 milligrams daily, by the 
psychiatric clinic, due to "depression and memory 
problems."  She reported that she had received no 
psychiatric treatment for any claimed psychiatric disorder.  
She reported being employed for the previous two years at 
Hospital San Lucas.  The veteran also reported "variations 
on her sleep," difficulty while driving (fears of getting 
lost), irritability, having to "write everything down," and 
"feeling that she is a different person."  She reported 
that she had to change her employment from an Emergency Room 
Nursing Supervisor to another nursing position, due to her 
reported symptoms.  Upon metal status examination the veteran 
was noted to be clean, neatly dressed, groomed, and wearing 
makeup.  She was noted to be alert and oriented times three, 
with a slightly depressed mood, a constricted affect, good 
attention and concentration, a fair memory, clear and 
coherent speech, fair insight and judgment, and good impulse 
control.  No hallucinations nor homicidal or suicidal 
ideations were noted.  The diagnoses were: (Axis I) atypical 
depression, not otherwise specified; (Axis II) not 
determined; (Axis III) see medical records; (Axis IV) 
unspecified; (Axis V) Global Assessment of Functioning (GAF) 
currently 75.  There is no opinion noted in this report which 
relates atypical depression with the veteran's active duty 
service, or any incident of that service.

An April 1997 VA general examination report also contains a 
notation that upon psychiatric and personality examination 
the veteran was found to be alert, coherent, relevant, 
cooperative, well oriented, and in no acute distress.  No 
psychiatric diagnosis appears in this report.

During the veteran's June 1998 personal hearing her 
representative testified that the veteran was a surgical 
nurse with the 201st Evacuation Hospital in the Puerto Rican 
National Guard both before and during the Persian Gulf war, 
and had to request a change in duties after her return from 
the Gulf, because she could no longer care for wounded 
patients, due to signs and symptoms of a chronic undiagnosed 
illness.

The veteran testified that: she did not have a nervous 
condition prior to going to the Persian Gulf; when she 
returned from the Gulf she felt "changes," and "people 
would point out" these changes; "people" would tell her it 
was as if she "was another person"; she had to change 
nursing duties because she "was no longer capable of dealing 
with the situations ... at work"; she was engaged in the same 
duties, i.e., as a surgical nurse, with the Puerto Rican 
National Guard both before and after her tour of duty in the 
Gulf, and during that duty; she felt "stress" and "fear of 
being injured or killed" in the Gulf; she still thinks of 
the stress and fear she had while in the Gulf; she has sleep 
problems and cannot go out at night due to that fear; she is 
practically isolated at home; being transferred to a more 
"quiet" duty with the National Guard has helped some, but 
has resulted in a feeling that she is not as "productive" 
as she was as a surgical nurse; she never reported, 
complained of, nor was treated for, nerves while in the Gulf; 
she began receiving treatment at a VA medical facility in 
1993 or 1994 for these problems; she was originally receiving 
treatment on a monthly basis for these problems, but now goes 
in about once every 1 1/2 to 2 months; and she takes two 
prescribed medications for depression.

The Board notes that the veteran's testimony, even though 
given as a registered nurse, does not provide any evidence of 
the necessary medical expertise in psychiatry which is needed 
to relate personally felt symptoms to a psychiatric 
diagnosis.  Paraphrasing Black v. Brown, 10 Vet. App. 279 
(1997), the determinative issue here is medical etiology or 
medical evidence of a nexus (or relationship) between a 
current psychiatric disability and the veteran's active duty 
service in the Persian Gulf.  Black, at 283; Caluza, supra.  
In that case the veteran's wife was also a nurse.  In Black 
the Court did not question the veteran's wife's 
qualifications as a nurse, as the Board here does not 
question the veteran's qualifications as a surgical room 
nurse.  Here, however, as in Black, the veteran, while 
medically trained, has provided no indication that she has 
any special knowledge or training regarding psychiatry, nor 
is there any evidence to that effect in the record.  
Therefore, in the instant case the Board finds that, while 
the veteran is competent to testify as to her signs and 
symptoms, she is not competent to relate those signs and 
symptoms to a psychiatric diagnosis; thus, any inference in 
the veteran's testimony relating any sign or symptom to a 
current psychiatric diagnosis, or to incidents during the 
Persian Gulf war, is not probative medical evidence, and 
cannot rise to the level necessary to provide competent nexus 
evidence.  See Rucker v Brown, 10 Vet. App. 67, 75-76 (1997).

The veteran's son testified that: the veteran's signs and 
symptoms began immediately after her return from the Gulf; 
after her return the veteran told him she forgot things, had 
nightmares, and was scared by fireworks; and the veteran does 
not "isolate" herself at home, other than lying down when 
she has "strong" headaches.

In a June 1998 statement a friend of the veteran's indicated 
she had known the veteran since 1989, and that, since the 
veteran's return from the Gulf, she has suffered from 
depression.  The friend, however, as a lay person, while 
competent to testify as to the symptoms exhibited by the 
veteran which he or she has observed, is not competent to 
opine as to a link between those symptoms and the veteran's 
past or current diagnosis.  See Rucker, supra.

Accordingly, as service connection is not warranted under 
38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317, as noted above, and 
as there is no evidence of record of the inservice (active 
duty) incurrence or aggravation of a disease or injury, nor 
of a nexus, or opinion, relating an acquired psychiatric 
disorder, to include depression, with the veteran's active 
duty service, nor of continuity of symptomatology, the 
preponderance of the evidence is against service connection 
for an undiagnosed chronic disability manifested by objective 
evidence of signs or symptoms of irritability, "variations 
on her sleep," difficulty while driving (fears of getting 
lost), having to "write everything down," and "feeling 
that she is a different person," and for an acquired 
psychiatric disorder, to include depression.

C.  Gastritis

The veteran's service medical records (SMR's), including her 
November 1990, March 1991 (release from active duty) and 
September 1994 Reports of Medical Examination, and her 
November 1990, March 1991 (release from active duty) and 
September 1994 Reports of Medical History contain no evidence 
of any past history of, complaints of, diagnosis of or 
treatment for, any gastrointestinal disorder.  Annual Medical 
Certificates (medical history reports) however, dated in 
January 1995, March 1996, March 1997, and January 1998, 
contain reports of a history of a gastrointestinal disorder.

The veteran complained of epigastric distress during her 
November 1994 Persian Gulf Registry examination.

A November 1994 VA treatment report contains the veteran's 
report of burning following the mid anterior chest line for 
over one year, which was alleviated by Tagamet and Maalox.  
No treatment plan or diagnosis appears on this report.

A December 1994 VA treatment report contains the veteran's 
report of gastrointestinal problem.  No treatment plan or 
diagnosis appears on this report.

A March 1997 VA endoscopy report contains an impression of 
gastritis.

During her April 1997 VA general examination she reported 
chronic epigastric discomfort further described as a burning 
sensation.  She also reported that Barium swallow, upper 
gastrointestinal, and endoscopy X-rays and studies had been 
performed, which had resulted in a diagnosis of gastritis.  
Upon physical examination the veteran was noted to be well 
nourished and well developed.  He digestive system was noted 
to be soft and depressible, with no masses, visceromegaly or 
tenderness.  No hernia was evident.  No diagnosis appears in 
this report.

During the veteran's May 1997 VA alimentary appendages 
examination she reported a history of heartburn, epigastric 
burning pain, usually mild, since her return from the Persian 
Gulf.  She reported being given Tagamet and antacids, which 
she takes as needed.  She denied any history of hematemesis 
or melena at any time, nor specific food intolerance, nausea 
or vomiting, anorexia, malaise, generalized weakness, nor 
significant weight loss.  The report contains a notation 
which indicates the March 1997 VA endoscopy report was 
reviewed by the examiner.  Upon physical examination the 
veteran's abdomen was found to be soft and depressible, with 
no visceromegaly, no masses palpable, and with a negative 
Guaiac test.  The diagnosis was gastritis.  There is no 
opinion contained in this report relating gastritis with the 
veteran's active duty service, or any incident of that 
service.

An August 1997 VA treatment report contains an assessment of 
gastroesophageal reflux disease (GERD).  There is no opinion 
contained in this report relating GERD with the veteran's 
active duty service.

An April 1998 VA treatment report notes treatment for stomach 
discomfort.

During the veteran's June 1998 personal hearing the veteran's 
representative testified that: the veteran's abdominal 
symptoms began in 1990 or 1991; and she did not and does not 
report it during her military physical examinations for fear 
of being medically discharged and losing her retirement.

The veteran testified that: her symptoms began during her 
tour of duty in the Persian Gulf; she was treated for 
gastrointestinal problems in the Persian Gulf, but the SMR's 
showing that treatment cannot be located; she is now 
receiving treatment for her abdominal problems from VA health 
care providers, and is receiving medication for those 
problems; she took Tagamet for these problems while in the 
Persian Gulf; and she is now taking Pepcid.

Initially, the Board notes that while the veteran has 
contended that her SMR's from her tour of duty in the Persian 
Gulf are not complete, she has reported that she received 
treatment for her gastrointestinal complaints from the same 
unit for which she worked, and records from that unit, though 
not during the period from January 1991 through April 1991, 
are of record.  The Board also notes that in August 1997 the 
veteran was advised by letter from the RO that her SMR's had 
been requested, but had not been received, and that if she 
had any SMR's in her possession that she should submit those 
records.  The letter also advised the veteran as to 
alternative sources of that evidence.  The veteran's SMR's 
were subsequently received by the RO.  The veteran was also 
advised by the RO in another August 1997 letter of the 
evidence needed for "disability benefits based on Persian 
Gulf War [s]ervice."  August 1997 and October 1997 letters 
from the RO to the Puerto Rican National Guard contained 
attempts to obtain those records.

The Board also notes the contradictory statements from the 
veteran and her representative during her June 1998 personal 
hearing, as to why the veteran did not report a history of, 
or currently having, gastrointestinal problems on her release 
from active duty physical examination and medical history 
reports, and her September 1994 military physical examination 
and medical history reports.  As noted above, the first 
medical evidence of any complaints of gastrointestinal 
problems appears in the veteran's November 1994 Persian Gulf 
Registry examination report, over three years after her 
release from active duty.  The Board also notes that even 
though the veteran contends she was treated for 
gastrointestinal problems by the same unit for which she 
worked in the Persian Gulf, and even though that unit was at 
that time, and still is, based in Puerto Rico, where the 
veteran lives, she has submitted no statements from any 
medical health care provider from that unit confirming any 
complaints of, or treatment for, any gastrointestinal 
problems during her tour of duty in the Persian Gulf.

Therefore, the Board finds that alternative searches for the 
veteran's SMR's have been attempted by the RO, that the 
veteran has been sufficiently informed that searches for her 
contended records have been unsuccessful, and that the 
veteran has been informed of the evidence necessary to 
complete her claim for the requested benefit.  Accordingly, 
VA's duty to assist under any applicable law, including the 
VCAA, has been fulfilled.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No.106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A); 
38 C.F.R. § 3.159; Jolley v. Derwinski, 1 Vet. App. 37, 39 
(1990); see also generally Hayre v. West, 188 F.3d 1327 
(1999).  Thus, the veteran's claim must be adjudicated based 
on the evidence now of record.

The veteran's abdominal complaints have been diagnosed as 
gastritis or GERD; accordingly, the preponderance of the 
evidence is against service connection for an undiagnosed 
chronic disability manifested by signs or symptoms of 
abdominal pain under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.

As there is no medical evidence of a nexus between any 
currently diagnosed GERD or gastritis, nor of continuity of 
symptomatology, the preponderance of the evidence is against 
service connection for those disorders.

D.  Multiple Joint Pain

With the exception of a December 1990 treatment report 
concerning low back pain and a September 1994 medical history 
report containing a reported history of recurrent back pain, 
the veteran's service medical records (SMR's), including her 
November 1990, March 1991 (release from active duty) and 
September 1994 Reports of Medical Examination, and her 
November 1990 and March 1991 (release from active duty) 
Reports of Medical History, contain no evidence of any past 
history of, complaints of, diagnosis of or treatment for, any 
multiple joint pain, to include left shoulder bursitis with 
tendinitis and bilateral feet extensor of toes tendinitis.  
Annual Medical Certificates (medical history reports) dated 
in January 1995, March 1996, March 1997, and January 1998, 
contain no evidence of any reports of any multiple joint 
pain, to include left shoulder bursitis with tendinitis and 
bilateral feet extensor of toes tendinitis.

The veteran's December 1986 Army Commission physical 
examination report contains a finding of mild pes planus, 
asymptomatic, and mild bilateral hallux valgus, asymptomatic.  
The law as to aggravation of a preexisting condition has been 
set forth in a previous section of this decision, and 
reference is made to that explanation.

No medical evidence has been submitted showing that arthritis 
was manifested to a compensable (10 percent) degree within 
one year of the veteran's discharge from active duty service.  
See 38 C.F.R. § 3.309(a).

The veteran did not report multiple joint pain, left shoulder 
bursitis with tendinitis, or bilateral feet extensor of toes 
tendinitis during her November 1994 VA Persian Gulf Registry 
examination.

A March 1997 VA treatment report, which contains indications 
the veteran reported generalized joint pain, a diagnostic 
impression of iron deficiency anemia, rule out rheumatoid 
arthritis, was rendered.

During her April 1997 VA orthopedic examination the veteran 
reported pain in her hands, left shoulder and bilateral toes 
since 1991.  She also reported occasional leg swelling.  She 
denied any other joint pain.  Upon physical examination no 
swelling in any joints of the upper and lower extremities was 
found.  Bouchardt's and Heberden node deformities of both 
hands, in the little finger and ring finger, were found.  No 
other deformities were found in "the rest of the joints of 
[the] upper and lower extremities."  No instability was 
found in any joint of the upper and lower extremities.  No 
tenderness to palpation in any joint of the upper and lower 
extremities, except the left shoulder bursa, the left 
bicipital tendon, the bilateral knees patellar tendon, and 
the infrapatellar bursa, was found.  Full and complete range 
of motion was found in all joints of the upper and lower 
extremities, except both wrists.  While the veteran could 
stand, squat, rise on her toes and heels, and "do complete 
supination and pronation," this action produced pain in all 
toes of both feet.  The veteran could touch the tips of all 
fingers of both hands with the tips of both thumbs, and could 
touch the median transverse fold of the palm of both hands 
with the tips of all the fingers of both hands.  The examiner 
noted that the veteran had severe crepitation of the proximal 
interphalangeal (PIP) joint of the little finger of the left 
hand.  The pertinent diagnoses were left shoulder bursitis 
with tendonitis and bilateral feet extensor of toes 
tendonitis.  There is no opinion in this report, however, 
which relates these disorders, including the nodes on the 
fingers, which are a type of arthritis, with the veteran's 
active duty service, or to any preexisting pes planus or 
hallux valgus.

During her April 1997 VA general medical examination the 
veteran reported stiffness, pain and swelling of the hand 
joints, particularly over the interphalangeal joints of the 
hands, the toes, and both shoulders, more left than right.  
She reported being prescribed Anaprox for these pains, with 
only transient relief.  No diagnoses were noted on this 
report.

An April 1998 VA treatment report contains an assessment of 
arthralgia.

During the veteran's June 1998 personal hearing the veteran 
testified that: she wished to clarify this issue, indicating 
that this issue was multiple joint pain in her shoulder, 
feet, hands and fingers; she did not remember when these 
pains first began; bursitis was first diagnosed during her VA 
examinations; and she received no treatment while on active 
duty for multiple joint pain.

During that same hearing her representative testified that 
this issue also included the veteran's elbows, ankles and 
knees.

Initially, the Board notes that there is no medical evidence 
of record which indicates that any preexisting pes planus or 
hallux valgus was permanently measurably worsened by or 
during the veteran's active duty service.  Accordingly, the 
preponderance of the evidence is against service connection 
for pes planus or hallux valgus on the basis of aggravation.

The Board also notes that arthralgia, left shoulder bursitis 
with tendonitis and bilateral feet extensor of toes 
tendonitis, Bouchardt's and Heberden node deformities of both 
hands, in the little finger and ring finger, have been 
diagnosed.  The diagnosis of arthralgia is applicable to all 
joints of the veteran's upper and lower extremities.  
Accordingly, the preponderance of the evidence is against 
service connection for these disorders under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.

As the veteran's service medical records contain no evidence 
of complaints of, treatment for, findings of, or diagnosis of 
arthralgia, left shoulder bursitis with tendonitis and 
bilateral feet extensor of toes tendonitis, Bouchardt's and 
Heberden node deformities of both hands, in the little finger 
and ring finger, and as there is no medical opinion of record 
relating these disorders with the veteran's active duty 
service, nor of continuity of symptomatology, the 
preponderance of the evidence is against service connection 
for these disorders on a direct basis.

E.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

Service connection for an undiagnosed chronic disability 
manifested by signs or symptoms of abnormal uterine bleeding, 
to include endometriosis, chronic endometritis, chronic 
endocervicitis, dysmenorrhea and menorrhagia, is denied.

Service connection for an undiagnosed chronic disability 
manifested by signs or symptoms of irritability, sleep 
problems, difficulty while driving (fears of getting lost), 
having to write everything down, and for an acquired 
psychiatric disorder, to include depression, is denied.

Service connection for an undiagnosed chronic disability 
manifested by signs or symptoms of abdominal pain, to include 
gastroesophageal reflux disease and gastritis, is denied.

Service connection for an undiagnosed chronic disability 
manifested by signs or symptoms of multiple joint pain, to 
include pes planus, hallux valgus, arthralgia, left shoulder 
bursitis with tendonitis, bilateral feet extensor of toes 
tendonitis, and Bouchardt's and Heberden node deformities of 
both hands, in the little finger and ring finger, is denied.



REMAND

I.  Memory Loss

The veteran has testified that she has suffered from severe 
memory loss since her return from the Persian Gulf.  She has 
also testified and contended that her memory loss has 
affected her employment.  During her April 1997 VA 
psychiatric examination the examiner noted that the veteran's 
memory was fair.

The evidence shows that the veteran is a Persian Gulf veteran 
who has presented evidence, in the form of testimony by 
herself and her son, that she exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 38 C.F.R. 
§ 3.317 (memory loss).  The medical evidence reveals that 
such symptomatology by history, physical examination, and 
laboratory tests has not been attributed to any known 
clinical diagnosis.  The veteran has not contended that her 
memory loss became manifested during her active military 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Thus, the only element left to be 
determined is whether the veteran's memory loss has been 
manifested to a degree of 10 percent or more since her return 
from the Gulf.

The Board notes that there has been no evidence submitted 
from any source other than the veteran and her son, 
concerning the veteran's contended memory loss.  She has, 
however, indicated that her memory loss has affected her 
employment, i.e., that she has to write things down and had 
to change her nursing duties due to her memory loss.  
Accordingly, statements regarding the effect, if any, of the 
veteran's contended memory loss upon her employment should be 
obtained from the veteran's immediate supervisors since her 
return from the Persian Gulf.  When, during the course of 
review, it is determined that further evidence or 
clarification of the evidence is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

II.  S1 Right Radiculopathy with a Lumbar Paravertebral 
Myositis

The veteran's SMR's contain a December 1990 treatment report 
which contains notations that the veteran suffered low back 
pain while doing exercises during physical therapy.  An April 
1997 VA orthopedic examination report contains a diagnosis of 
S1 right radiculopathy with a lumbar paravertebral myositis.  
There is, however, no etiology opinion contained in this 
report.

The Board also notes that, during the pendency of this claim, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (VCAA) (to be 
codified at 38 U.S.C.A. § 5103A) was enacted.  That 
legislative enactment provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.

The VCAA also provides that, in the case of a claim for 
disability compensation, the assistance provided the veteran 
shall include providing a medical examination or obtaining a 
medical opinion when such opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(1).  That 
section further provides that VA shall treat an examination 
or opinion as being necessary to make a decision on the claim 
if the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements 
of the veteran) contains competent evidence the veteran has a 
current disability or persistent or recurrent symptoms of 
disability, and indicates that the disability or symptoms may 
be associated with the veteran's active duty service, but 
does not contain sufficient medical evidence to make a 
decision on the claim.  (to be codified at 38 U.S.C.A. 
§ 5103A(d)(2)(A),(B),(C)).

Accordingly, the veteran should be reexamined by a VA 
orthopedic specialist, who also has reviewed the veteran's 
SMR's and post-service medical treatment evidence, and who 
should render an opinion as to whether or not any current low 
back disorder is related to the veteran's active duty 
service.

III.  Headaches

Service connection for headaches was granted by a January 
1998 RO decision.  A 10 percent rating was granted, effective 
March 31, 1996.  The veteran's June 1998 notice of 
disagreement contained the veteran's contention that her 
headaches occurred on a daily basis, were long lasting, and 
were severe.

During the veteran's September 1997 VA neurological 
examination she reported a 2-3 year history of headaches, 
with a frequency of almost daily headaches, at least 2-3 
times per week, and 1-2 episodes per month which are 
prostrating.  She also reported that a physician at the 
hospice where she works gives her prescriptions for Fioricet 
and Fioricet with Codeine, "as needed."  The veteran has 
consistently contended that she receives treatment and 
prescriptions for headaches only from the physicians with 
whom she has worked.  The Board notes that there is no 
medical evidence of record of treatment for headaches.  
Therefore, in order to properly rate the veteran's headaches, 
treatment records should be requested from the medical 
facilities where the veteran has worked for the previous 
three years, and from the physicians treating or prescribing 
medications for the veteran's headaches for the previous 
three years.  If no records are available, the veteran's 
treating physicians for the previous three years should be 
requested to provide a statement as to the examinations, 
testing, and any other medical work which has been undertaken 
for the veteran's headaches, and the findings of that work, 
which statement should include the types, amounts, dosage and 
dosage frequency of medications prescribed for this disorder.  
The physicians should also be requested to provide, if 
possible, a diagnosis of the veteran's headaches.

38 C.F.R. § 4.124a, Diagnostic Code 8100, which rates 
migraine headaches, provides that a 50 percent rating, the 
maximum allowable under this code, requires very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent rating requires 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 10 percent 
rating is warranted for headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.

As there is no objective evidence of record, other than the 
veteran's and her son's testimony, and the veteran's 
contentions, with which to properly rate the veteran's 
headache symptomatology, the veteran's attendance records for 
the previous three years should be requested from her 
employers during that period.  Statements should be requested 
from the veteran's immediate supervisors for that period, 
which statements should note whether or not the supervisors 
have observed the symptoms of the veteran's headaches, how 
the headaches have affected the veteran's work performance, 
and how the headaches have affected her attendance.  See 
38 C.F.R. § 19.9.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of the 
medical facilities where the veteran has 
worked since 1996.  After obtaining the 
necessary authorizations, the RO should 
request all medical records for the 
veteran from these facilities.  If no 
records are obtained from any facility, 
the reason therefore should be adequately 
noted in the claims file.

2.  The RO should also request, after 
obtaining the necessary authorization, 
the veteran's attendance records from the 
medical facilities where the veteran has 
worked since 1996.  The RO should also 
request any information located in the 
veteran's personnel records pertaining to 
either memory loss, headaches, or a low 
back disorder.  If any identified records 
are not obtained, the reason therefore 
should be adequately noted in the claims 
file.  The veteran is reminded that 
individuals applying for benefits have a 
responsibility to cooperate with VA in 
the gathering of evidence necessary to 
establish allowance of benefits.  See 
Morris v. Derwinski, 1 Vet. App. 260, 264 
(1991).  See also 38 C.F.R. § 3.158(a) 
(1993).

3.  The RO should also obtain from the 
veteran the names and addresses of all 
health care providers who have treated 
her for, or prescribed medication for, 
her headaches since 1996.  After 
obtaining any necessary authorization, 
the RO should request that these health 
care providers provide written statements 
as to the examinations, testing, and any 
other medical care which has been 
provided for the veteran's headaches, and 
the findings of those tests and 
examinations, which statements should 
include the types, amounts, dosage and 
dosage frequency of medications 
prescribed for this disorder.  The 
physicians should also be requested to 
provide, if possible, a diagnosis for the 
veteran's headaches.  If these statements 
cannot be obtained, the reasons therefore 
should be adequately noted in the claims 
file.

4.  The RO should also obtain from the 
veteran the names and addresses of all 
her immediate supervisors since 1996.  
After obtaining any necessary 
authorizations, the RO should contact 
these supervisors and request that they 
provide a written statement as to whether 
or not the supervisors have observed the 
symptoms of the veteran's headaches, and 
if so, how the headaches have affected 
the veteran's on-the-job performance and 
her attendance.  If these statements 
cannot be obtained, the reasons therefore 
should be adequately noted in the claims 
file.

5.  After completion of item 1, above, 
the RO should provide the veteran a VA 
orthopedic examination to determine the 
existence and degree of impairment of any 
low back disorder found.  All necessary 
tests and studies should be accomplished, 
and the clinical manifestations should be 
reported in detail.  The claims file must 
be made available to, and reviewed by, 
the examiner in connection with this 
evaluation, and the examiner must note 
this fact in the examination report.  The 
examination must include complete range 
of motion findings, including active and 
passive ranges of motion, and findings as 
to the point at which motion is limited 
by pain, if indicated.  The findings 
should also reflect any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, or pain on use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether these result in 
additional limits on functional ability.  
A complete rationale should then be given 
for each opinion and conclusion 
expressed.

The examiner is requested, as to each low 
back disorder found, and after a thorough 
review of the claims file medical 
evidence, to render an opinion as to 
whether it is at least as likely as not 
that any low back disorder is related to 
the veteran's active duty service, or any 
incident of that service.

6.  After completion of the above, the RO 
should review the examination report(s) 
to determine if it is in compliance with 
the directives of this remand.  If not, 
the report(s) should be returned, along 
with the claims file, for corrective 
action.

7.  If a low back neurological disorder 
is found, the veteran should be scheduled 
for a VA neurological examination to 
determine the existence and degree of 
impairment of any low back neurological 
disorder found.  All necessary tests and 
studies should be accomplished, and the 
clinical manifestations should be 
reported in detail.  The claims file must 
be made available to, and reviewed by, 
the examiner in connection with this 
evaluation, and the examiner must note 
this fact in the examination report.  As 
to any low back neurological disorder 
found, the examiner is requested to 
render an opinion, after a thorough 
review of the claims file medical 
evidence, as to whether it is at least as 
likely as not that any low back 
neurological disorder found is related to 
the veteran's active duty service, or any 
incident of that service.

8.  After completion of any VA 
neurological examination, the RO should 
review the examination report(s) to 
determine if it is in compliance with the 
directives of this remand.  If not, the 
report(s) should be returned, along with 
the claims file, for corrective action.

9.  After completion of the above, the RO 
should then adjudicate the veteran's 
service connection claims on the merits 
and on the basis on all the evidence of 
record and all applicable statutes, 
regulations, and caselaw, including the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475.  The RO should also 
adjudicate the veteran's increased rating 
claim on the basis of all the evidence of 
record and all applicable statutes, 
regulations, and caselaw, including 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any determination remains 
unfavorable to the veteran, she should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded the applicable time to respond.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 



